          Case 1:19-cr-00619-CM Document 13 Filed 11/27/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   November 27, 2019

BY CM/ECF

Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Tiffany Days, 19 Cr. 619 (CM)

Dear Chief Judge McMahon:

        With the consent of defense counsel in the above-referenced matter, the Government
respectfully requests a 30-day adjournment of the status conference currently scheduled for
December 3, 2019, at 3:15 p.m. The parties expect this matter to be resolved through a pretrial
disposition, and the requested adjournment will enable the parties to continue their discussions
concerning such a disposition. The Government also respectfully requests that time be
prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between December
3, 2019 and the date of the next status conference.


                                            Very truly yours,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                        by: _____s/ Nicholas W. Chiuchiolo__________
                                            Nicholas W. Chiuchiolo
                                            Assistant United States Attorney
                                            (212) 637-1247

cc: Xavier Donaldson (by ECF)
